CHATFIELD, District Judge.
The stay as to 10 per cent, of salary held by the city under a garnishee execution cannot be vacated until a discharge has been obtained. As to all other portions of salary earned since the adjudication, there seems to be no assignment, of any rights in existence at the time of assignment and transferable by the assignee, or which could be transferred by the giving of a power of attorney. Hence there is no security as to any property which the trustee could claim even if discharge be denied.
As to the salary over 10 per cent., therefore, the application to vacate stay against the city paymaster, or the city, will be granted, and all creditors named will be restrained from interference with the after-acquired salary over the 10 per cent, named.